DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/11/22 is acknowledged.  Claims 10-12 have been withdrawn.

Claim Objections
Claim 4 recites the limitation "the insertion end".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al (JP 2004004728A) and the corresponding translation attached).  Otsuka teaches a guide pin (10, Fig. 1), wherein it comprises a base support layer (chromium, which is a metal) and a protective layer (gold, P0014, which are metals), the base support layer has a rod-shaped structure (Fig. 1, P0014), and the protective layer tightly and uniformly wraps (coated, P0013) a surface of the base support layer (chromium) (P0013-0014); wherein the base support layer has a thickness of 0.0015 to 0.001 mm (P0013) and the protective layer (gold) has a thickness of 0.0001 to 0.001 mm (P0013) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02) with the range of Otsuka being very specific and fully within the claimed range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka as applied to claim 1 above, and further in view of Elenbaas (US 10,162,126 B2).  
Otsuka teaches the guide pin previously discussed including a fixed end (outside the connector) and an insertion end (within the connector) respectively.
Otsuka does not teach expressly the fixed end provided with two symmetrically disposed grooves.
Elenbaas teaches a guide pin (22) wherein both ends include two symmetrically disposed grooves (32) (C5 L11-22).
Otsuka and Elenbaas are analogous art because they are from the same field of endeavor, guide pins for MT connectors.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the guide pin of Otsuka to include the grooves taught by Elenbaas.
The motivation for doing so would have been to allow less material of the ferrule opposes pivoting of the pins relative to the ferrule along the major axis (C5 L40-48).
Otsuka and Elenbaas discloses the claimed invention except for the width and depth of the grooves.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try a width in the 0.0001 to 2mm range and a depth in the 0.0001 to 7 mm range, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The claimed ranges are so broad to encompass most all possible width and depth dimension given the starting point of MT ferrule guide pins.

Claims 2, 4, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka as applied to claim 1 above, and further in view of Margolin (US 7,717,625 B2).  
Otsuka teaches the guide pin previously discussed including a fixed end (outside the connector) and an insertion end (within the connector) respectively.
Otsuka does not teach expressly the fixed end provided with a groove or wherein the insertion end of the guide pin is a cone frustum, a middle part of the guide pin is a rod-shaped main body, and a joint of the insertion end and the rod-shaped main body is provided with an arc chamfer.
Margolin teaches a guide pin (24) with a fixed end having a groove (25), an insertion end of the guide pin is a cone frustum (front end in Fig. 8), a middle part of the guide pin is a rod-shaped main body (between the front end and 25), and a joint of the insertion end and the rod-shaped main body is provided with an arc chamfer (24A) (C6 L58 – C7 L3).
Otsuka and Margolin are analogous art because they are from the same field of endeavor, guide pins for MT connectors.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the guide pin of Otsuka to include the groove, and shapes taught by Margolin .
The motivation for doing so would have been to facilitate installation (C6 L58 – C7 L3).
Otsuka and Margolin discloses the claimed invention except for the arc length of the arc chamfer.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to try an arc length in the 0.001 to 7 mm range, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The claimed ranges are so broad to encompass most all possible arc length dimensions given the starting point of MT ferrule guide pins.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach MT connector guide pins with some of the same claimed shapes:  US 6702479, US 2005/0069264, US 2006/0013538, US 8768125, US 2015/0198773, US 9684139, US 10215926, US 10725249.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883